Citation Nr: 0839234	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  


On his VA Form 9, the appellant requested a hearing before a 
Veterans Law Judge.  A hearing was subsequently scheduled for 
him in July 2008.  However, the appellant failed to appear 
for that hearing.  A postponement was not requested or 
granted.  The appellant has not asserted any good cause for 
missing the hearing or requested that it be re-scheduled.  
Under these circumstances, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. § 20.702 
(2008).  


FINDINGS OF FACT

1.  An August 2002 RO decision declined to reopen a claim for 
legal entitlement to VA benefits; the appellant did not 
appeal the decision.

2.  Evidence submitted since then is cumulative, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied basic eligibility 
for legal entitlement to VA benefits is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2002, 2008).

2.  New and material evidence has not been received to reopen 
the claim for legal entitlement to VA benefits.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1104 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2007, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide.  In the August 
2007 letter, the RO also notified the appellant of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim. See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the August 2007 notice 
letter included the criteria for reopening the previously 
denied claim, the criteria for establishing the benefit, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish the benefit sought that was found insufficient in 
the previous denial.

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  All identified and available records have 
been secured.  Thus, the duties to notify and assist have 
been met.

Analysis

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to appellant's benefits. See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army. Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 1955 decision, the RO denied the appellant's claim 
for basic eligibility for legal entitlement.  Then in May 
1999, March 2000, and August 2002, the RO declined to reopen 
the claim.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the decisions became final because 
the appellant did not file a timely appeal.

The evidence considered at the time of the August 2002 RO 
decision included a July 1955 response from National 
Personnel Records Center (NPRC) indicating that the appellant 
had no recognized guerilla service and was not a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  

A March 1946 Affidavit for Philippine Army Personnel noted 
that the appellant  was a second Lieutenant and that he had 
service in various units and locations.

A May 1946 discharge report from the Commonwealth of the 
Philippines, Philippine Army noted that the appellant 
enlisted in October 1944, served for the duration of the war 
and six months, and was honorably discharged.

Other evidence included certifications from Armed Forces of 
the Philippines, Office of the Adjutant General 
Certification, affidavits from the appellant's fellow 
serviceman attesting to his service, June 1962 letters 
regarding his VA insurance policy and subsequent termination, 
an April 1946 Report of Physical Examination, and various 
records from the USAFFE Luzon Guerilla Army Forces.

Among the new evidence is a January 2007 response from NPRC 
based on the new service number provided by the veteran.  
Based on the new service number, NPRC still found that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  Other pieces of 
new evidence included a May 2007 Questionnaire about Military 
Service, a newspaper article about Filipino veterans, medical 
records, and additional affidavits from various people 
attesting to the appellant's service.  The evidence received 
since the August 2002 RO decision, however, primarily 
includes duplicate copies of records, including the March 
1946 Affidavit for Philippine Army Personnel

The Board notes that the duplicate copies of the March 1946 
Affidavit for Philippine Army Personnel as well as other 
additional certifications as to the appellant's service are 
cumulative and redundant, and thus not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
The evidence at the time of the August 2002 decision already 
included the March 1946 Affidavit for Philippine Army 
Personnel as well as multiple other certifications as to 
service.  

Notably, the appellant has not submitted documents from a 
United States service department to verify his alleged 
service.  See 38 C.F.R. § 3.203 (a).

The appellant's statements, as well as those from his fellow 
service members, in this regard are also cumulative and 
redundant.  Such assertions as to his particular service fail 
to meet the requirements of 38 C.F.R. § 3.203 because the 
assertions do not constitute a document from a United States 
service department. The United States service department's 
(i.e., the National Personnel Records Center) communications 
that failed to verify the alleged service are binding on the 
VA.  38 C.F.R. § 3.203, Duro, supra.  The service department 
has not determined that the appellant had service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in service of the United States Armed Forces.  
The appellant has not submitted evidence that shows that he 
had the type of service necessary for legal entitlement to VA 
benefits. 

The Board finds that the evidence submitted since the August 
2002 RO decision does not raise a reasonable possibility of 
substantiating the appellant's claim, and thus is not 
material.  38 C.F.R. § 3.156(a).

The Board concludes that new and material evidence has not 
been submitted since the August 2002 RO decision.  Thus, the 
claim to establish legal entitlement to VA benefits may not 
be reopened, and the August 2002 RO decision remains final.


ORDER

The application to reopen a claim of service connection for 
legal entitlement to VA benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


